Mb. Justice Bbown,
dissenting:
There is no positive evidence that after December 3, 1901, the appellee had furnished any liquor to the husband of the appellant. On Sunday, December 8, he was taken to the hospital. On Tuesday, the 10th, he escaped from it and wandered about hatless, having, according to the testimony of the plaintiff, “ nothing on but his shoes, no socks, no underwear, no underdrawers.” On the 12th, the resident physician of the hospital began to treat him, and saw him three or four times a day until he died. That physician was the only witness who undertook to say what the cause of death had been. He stated that gangrene in the foot was the active cause, superinduced by cold and frost, and that the deceased had been afflicted with it for probably twenty-four hours before his death. Dr. McGrew, who had been the regular physician of the deceased, did not see him after he was taken to the hospital. This witness was asked what, in his judgment, liad been the cause of the gangrene, if informed that the deceased had suffered from it a week after his admission to the hospital. The reply was, he thought alcoholism and the exposure would bring it on. He further stated, in his examination in chief, that “the man should have been kept in bed somehow or other.” In the face of this, a jury could not truly find that the liquor alleged to have been furnished by the appellee to the deceased after December 3 had been the direct, proximate cause of the death; but, by sending the case to a jury, he may be subjected to the serious consequences of a guess that he was directly responsible for the death. Such a verdict would mean that he was responsible for the escape of the deceased from the hospital out into the cold but half clad and with no stockings on his feet; for the attending physician testifies that the gangrene from' which he suffered after being admitted to the hospital resulted from exposure and was the direct cause of death. In Davies v. McKnight, 146 Pa. 610, on which the appellant mainly relies, *513a recovery was had and sustained because “the liquor was undoubtedly the proximate cause” of the deceased’s falling into the gutter, “ and the consequent exposure.” It cannot be pretended that liquor furnished by the appellee, whenever it may have been furnished, was the proximate cause of the exposure of appellant’s husband. I would not disturb the judgment of nonsuit.
Mitchell, C. J., and Dean, J., concur in the dissent.